  Case 19-43756         Doc 25      Filed 12/18/19 Entered 12/18/19 17:16:40               Desc Main
                                      Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                                          Joint Administration Pending

 Granite City Food & Brewery Ltd.,                               Case No. 19-43756

                         Debtor.                                 Chapter 11 Cases


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


       Pursuant to Fed. R. Bankr. P. 9010(b), 2002(g) and 2002(i) and 11 U.S.C. § 1109(b), the
undersigned herein provides notice of appearance in the above-captioned case, and requests that a
copy of all notices given and all papers (including, but not limited to, pleadings, motions,
applications, orders and reports) served or filed in this case, be served upon:

                                          Michael A. Rosow
                                     Winthrop & Weinstine, P.A.
                                   225 South Sixth Street, Suite 3500
                                    Minneapolis, Minnesota 55402
                                          Tel: 612-604-6400
                                          Fax: 612-604-6800
                                        mrosow@winthrop.com

        Neither this Notice, nor any subsequent appearance (by pleading or otherwise), nor any
participation in or in connection with this case is intended to waive (i) the right to have final orders in
non-core matters entered only after de novo review by a district court judge; (ii) the right to trial by
jury in any case, controversy or proceeding; (iii) the right to have the reference withdrawn by the
District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights,
claims, actions, defenses, set-offs or recoupments.

Dated: December 18, 2019                                 WINTHROP & WEINSTINE, P.A.

                                                         By: s/ Michael A. Rosow
                                                             Michael A. Rosow, #0317998
                                                         225 South Sixth Street, Suite 3500
                                                         Minneapolis, MN 55402-4629
                                                         Tel: 612-604-6400
                                                         Fax: 612-604-6800
                                                         mrosow@winthrop.com

                                                         Attorney for Citizens Bank, N.A.

18435304v1
